Case 2:20-cv-04542-RGK-MAA Document 16 Filed 01/28/21 Page 1 of 2 Page ID #:73


                                  NOTE CHANGES BY THE COURT
  1

  2
                                                             JS-6

  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11   COLTON BRYANT,                         Case No.: 2:20-cv-04542 RGK (MAAx)
                                             Assigned to Hon. R. Gary Klausner
 12
                 Plaintiff,                  [PROPOSED] ORDER GRANTING
 13                                          DISMISSAL OF THE ENTIRE
                                             ACTION
 14        vs.

 15 EUROSTAR, INC. D/B/A
 16 WAREHOUSE SHOE SALE #8;
    ROBERT M HUBERT, AS TRUSTEE
 17 OF THE ROBERT AND SIDEL

 18 HUBERT TRUST; and DOES 1 to 10,

 19              Defendants.
 20

 21

 22

 23

 24

 25

 26

 27

 28


                                      [PROPOSED] ORDER
Case 2:20-cv-04542-RGK-MAA Document 16 Filed 01/28/21 Page 2 of 2 Page ID #:74



  1         Based on the request from Plaintiff and for good cause shown:
  2

  3         IT IS HEREBY ORDERED that the entire action be dismissed without
  4

  5   prejudice with the Court to retain jurisdiction up until March 24, 2021.
  6

  7         SO ORDERED.
  8

  9         DATED: _____________
                    January 28, 2021                 _______________________________
 10                                                  United States District Court Judge

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                 1
                                         [PROPOSED] ORDER
